PER CURIAM.
Appellee sued in .replevin to recover possession of two trucks. It based its claim on the fact that appellant had purchased a 1956 truck under a conditional sales contract and as collateral security for this purchase gave appellee a chattel mortgage on his 1953 truck and that appellant had defaulted in his payment on the purchase price of the 1956 truck. Appellant defended on the ground' that he had never signed *719either the conditional sales contract or the chattel mortgage. After a hearing the court made a finding for appellee. We have examined the record and find no error.
Affirmed.